Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed November 14, 2022 have been fully considered but they are not persuasive. 

Regarding Claim 1, Applicant alleges that the “tang” set forth in Mao cannot teach the claimed second locking protrusion. However, Examiner points to the inner biasing member 705 to teach the Second locking protrusion as claimed and does not rely upon to teaching of the element 734 to satisfy this requirement. Applicant alleges that even if the references were combined as presented, the resulting combination would not disclose the claimed feature of the tension piece distal end being located between the proximal end of the tension piece and the first locking protrusion since the proximal end would be located between the distal end of the interior bias member and the engagement feature. Applicant makes this conclusory statement without elaboration. 

However, in the rejection, the inner biasing member reads on the claimed tension piece having a groove shaped retaining element which reads on the claimed “second locking protrusion”. The distal end of the tension piece would be the terminal end of the tension piece and portion from which the tension piece connects to the pressing piece would be the proximal end. The first locking protrusion is found on the terminal end of the pressing piece such that the terminal end of the biasing member would be located between the end of the pressing piece and the portion with which the biasing member attaches to the pressing piece. 

Applicant makes similar arguments regarding Claim 8 as it pertains to Mao’s “tang” which are not persuasive as such a feature is not relied upon to teach the claimed second locking protrusion as alleged by Applicant. 

Applicant then alleges the requirement that the frame having two different widths is not taught. However, Applicant fails to address the rejection on record wherein the frame is expressly rectangular, thereby having two sides having widths greater than two other widths. 

Applicant makes similar arguments regarding Claims 9 and 14 as it pertains to features not relied upon in the rejection on record and as such, the remarks are not persuasive. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over US 20060005875 by Haberlein in view of US 20170137200 by Hudson et al (hereinafter Hudson) and US 20160359451 by Mao et al (hereinafter Mao). 

Regarding Claim 1, Haberlein discloses a modular corner element for stacking PV modules (Fig. 4 teaching the claimed “a right-angled corner part configured to cover a right-angled corner of a frame of a solar cell panel”). The modular corner element comprises a support surface for resting a PV frame thereon at a bottom surface of an inner side of the element (4 Fig. 4 teaching the claimed “a support piece enabling the frame to be laid thereon, at a corner of a bottom surface of an inner side of the right-angled corner part”). The element also includes dowels which extend from a top portion of the element (6 Fig. 3, 4 teaching the claimed “a fixing protrusion part protruding upward from the top of the right-angled corner part”) and a corresponding concave hole which extends into the element from a bottom thereof to receive an adjacent dowel from an adjacent element when stacking the panels (Fig. 4 teaching the claimed “a concave hole formed in a lower surface of the right-angled corner part and enabling the fixing protrusion part formed on the top of the right-angled corner part of another corner piece to be inserted into the concave hole for combination of the corner pieces”). 

Haberlein fails to disclose pressing pieces on a top portion of the element. 

However, Hudson discloses a corner element for stacking solar panels wherein two attachment features extend towards the top of the panel frame to secure attachment from a top side thereof (108 Fig. 1A, Fig. 4 [0048] for example teaching the claimed “a pressing piece extending inward from a top of the right-angled corner part in an integrated manner so as to press a top of the frame”). As Haberlein’s element engages with the top portion of the frame at a topside thereof, in combination, the attachment elements would extend from a top side of the element of Haberlein in order to provide secure attachment of the PV panel to the element. 

Therefore, a skilled artisan would appreciate Hudson’s elements may in incorporated into Haberlein’s modular element in order to securely attach to the PV panels when stacking. 

In combination, each attachment feature includes an engagement feature which extends from a bottom side thereof and engages the frame so as to be attached to the side surface of the frame between the top and bottom thereof (Hudson 109 Fig. 1a, Fig. 4 teaching the claimed “and provided with a first locking protrusion placed at a lower side of a pressing piece distal end of the pressing piece so as to be locked to an inner side of the frame, wherein the inner side of the frame extends between the top and bottom of the frame”).

Modified Haberlein accommodates a rectangular PV panel, as is conventional and routine in the art, but fails to disclose a second engagement feature along the length of the attachment feature. 

However, Mao discloses a clip for attaching to the edge of a solar panel wherein in addition to an end engagement element (734 Fig. 7C for example), the clip includes an interior biasing member (705 Fig. 7C [0036] teaching the claimed “the lower side of the pressing piece having the first locking protrusion at the pressing piece distal end is also provided with a second locking protrusion configured for being locked to the inner side of the frame having a narrow one of the different widths”) for ensuring positioning in the event of difficult weather or installation condition ([0036]). Use of the biasing member, in view of the resulting structural features, renders obvious the claimed functionality of Claim 1, i.e. the claimed “wherein when stacking a solar cell panel which has a frame fabricated with two types of sides differing in width, in order to be locked to the inner side of the frame regardless of the two types of sides of the frame differing in width”. See MPEP 2114. 

Therefore, a skilled artisan would appreciate incorporation of Mao’s biasing member within modified Haberlein’s attachment element would result in a more secure attachment in the event of difficult weather or installation conditions. 

The bias member extends from a portion which is a cut-out of an attachment element (Mao Fig. 7c teaching the claimed “the second locking protrusion is formed at a lower side of a tension piece, and depends downwardly from the lower side of the tension piece”), the cut-out is elastic in that it is capable of deformation having a proximal end and a distal end wherein the proximal end is attached to the attachment element and the distal end and sides are spaced from the attachment element and as such, configured to function in the claimed manner regarding attachment of the panel to the modular element (Mao Fig. 7c [0036] teaching the claimed “wherein the tension piece is elastic, wherein the tension piece has a proximal end and a tension piece distal end and side ends between the proximal end and the tension piece distal end, wherein the proximal end is attached to the pressing piece, wherein the tension piece distal end is located between the proximal end of the tension piece and the first locking protrusion,  wherein the tension piece distal end and side ends are spaced form the pressing pressing piece to define a gap located between the pressing piece and the tension piece distal end and the side ends of the tension piece, wherein the gap and the tension piece are configured to enable the tension piece to bend upwardly relative to the pressing piece so that when the first locking protrusion formed at the distal end of the lower side of the pressing piece is locked to the inner side of the frame, the tension piece is bent by the tension force to allow the pressing piece to be in contact with a top of the frame without being disturbed by the second locking protrusion placed at the lower side of the pressing piece”). 

	Regarding Claim 2, modified Haberlein discloses the bias member has a width less than the attachment element resulting in the second locking protrusion being more narrow than the attachment element as well (Mao Fig. 7C, Hudson Fig. 1a teaching the claimed “wherein at the lower side of the pressing piece, the tension piece having the second locking protrusion is thinner than the pressing piece and the second locking protrusion has a height such that even when the second locking protrusion is positioned on the top of the frame and the tension piece is bent, the second locking protrusion is not exposed out of an upper side of the pressing piece”). 

	Regarding Claim 3, modified Haberlein discloses the upper side of the bias member would be exposed from coverage by the attachment element but is located below the attachment element (Mao Fig. 7C, Hudson Fig. 1a teaching the claimed “wherein an upper side of the tension piece is exposed, wherein the upper side of the tension piece is lower than an upper side of the pressing piece”). 

Regarding Claim 4, modified Haberlein discloses the structural requirements of the claim to meet the claimed functionality of the “tension piece” as laid out in the instant disclosure. As such, modified Haberlein discloses the claimed “wherein the upper side of the tension piece is lower than the upper side of the pressing piece at a sufficient distance that allows the tension piece to bend upwardly relative to the pressing piece but not upwardly beyond the upper side of the pressing piece”. If Applicant believes additional structure is required to achieve the claimed functionality, Applicant is invited to amend the claim to reflect such structure. 

Regarding Claim 5, modified Haberlein discloses the bias member has a planar bottom surface which extends between the distal and proximal ends (Mao Fig. 7c teaching the claimed “wherein the tension piece has a bottom side, wherein the bottom side extends between the tension piece distal end and the proximal end of the tension piece”). The claimed “wherein the bottom side is co-planar with the lower side of the pressing piece when the tension piece is not bent” appears to refer to the corner piece in operation with a panel device and as such, is considered functional language regarding when the tension piece is “not bent”. As the bias member disclosed by Mao is a cut-out from the attachment element, it would be capable of being moved so as to be coplanar with the bottom surface thereof when in a position which would correlate to the claimed “no bent” position (see Fig. 7c Mao). 

Regarding Claim 6, modified Haberlein discloses the bias member being a cut-out of the attachment element would be enabled to be pressed through the cut-out (Mao Fig. 7c teaching the claimed “wherein the gap and the tension piece are configured to enable the tension piece to pivot upwardly relative to the pressing piece”). 

Regarding Claim 7, modified Haberlein discloses the bias member has a planar bottom surface which extends between the distal and proximal ends (Mao Fig. 7c teaching the claimed “wherein the tension piece has a bottom side, wherein the bottom side extends between the tension piece distal end and the proximal end of the tension piece”). The claimed “wherein the bottom side is co-planar with the lower side of the pressing piece when the tension piece is not bent” appears to refer to the corner piece in operation with a panel device and as such, is considered functional language regarding when the tension piece is “not bent”. As the bias member disclosed by Mao is a cut-out from the attachment element, it would be capable of being moved so as to be coplanar with the bottom surface thereof when in a position which would correlate to the claimed “no bent” position (see Fig. 7c Mao). 

Regarding Claim 8, Haberlein discloses rectangular solar panels including frames (4, 10 Fig. 4 teaching the claimed “a solar cell panel, a frame wherein the frame receives the solar cell panel, wherein the frame includes a firs side having a first width, wherein the frame includes a second side having a second width that is narrower than the first width”) having a modular corner element for stacking the modules in a vertical direction (Fig. 4 teaching the claimed “a solar cell panel corner piece for palletization of at least another solar cell panel, the corner piece comprising right-angled corner part covering a right-angled corner of a frame of the solar cell panel”). The modular corner element comprises a support surface for resting a PV frame thereon at a bottom surface of an inner side of the element (4 Fig. 4 teaching the claimed “a support piece enabling the frame to be laid thereon, at a corner of a bottom surface of an inner side of the right-angled corner part”). The element also includes dowels which extend from a top portion of the element (6 Fig. 3, 4 teaching the claimed “a fixing protrusion part protruding upward from the top of the right-angled corner part”) and a corresponding concave hole which extends into the element from a bottom thereof to receive an adjacent dowel from an adjacent element when stacking the panels (Fig. 4 teaching the claimed “a concave hole formed in a lower surface of the right-angled corner part and enabling the fixing protrusion part formed on the top of the right-angled corner part of another corner piece to be inserted into the concave hole for combination of the corner pieces for combination of the corner pieces”). 

Haberlein fails to disclose pressing pieces on a top portion of the element. 

However, Hudson discloses a corner element for stacking solar panels wherein two attachment features extend towards the top of the panel frame to secure attachment from a top side thereof (108 Fig. 1A, Fig. 4 [0048] for example teaching the claimed “at least first and second pressing pieces, wherein each of the first and second pressing pieces has a pressing piece distal end, wherein each of the first and second pressing pieces extends inwardly from a top of the right-angled corner part in an integrated manner so as to press a top of the frame”). As Haberlein’s element engages with the top portion of the frame at a topside thereof, in combination, the attachment elements would extend from a top side of the element of Haberlein in order to provide secure attachment of the PV panel to the element. 

Therefore, a skilled artisan would appreciate Hudson’s elements may in incorporated into Haberlein’s modular element in order to securely attach to the PV panels when stacking. 

In combination, each attachment feature includes an engagement feature which extends from a bottom side thereof (Hudson 109 Fig. 1a, Fig. 4 teaching the claimed “and provided with a first locking protrusion placed at a lower side of a pressing piece distal end, wherein the first locking protrusion of the first pressing piece is locked to an inner side of the first side of the frame”).

Modified Haberlein accommodates a rectangular PV panel, as is conventional and routine in the art, but fails to disclose a second engagement feature along the length of the attachment feature. 

However, Mao discloses a clip for attaching to the edge of a solar panel wherein in addition to an end engagement element (734 Fig. 7C for example), the clip includes an interior biasing member (705 Fig. 7C [0036] teaching the claimed “the lower side of the pressing pieces is provided with a second locking protrusion”) for ensuring positioning in the event of difficult weather or installation condition ([0036]). 

Therefore, a skilled artisan would appreciate incorporation of Mao’s biasing member within modified Haberlein’s attachment element would result in a more secure attachment in the event of difficult weather or installation conditions. 

The bias member extends from a portion which is a cut-out of an attachment element (Mao Fig. 7c teaching the claimed “the second locking protrusion is formed at a lower side of a tension piece and depends downwardly from the lower side of the tension piece”), the cut-out is elastic in that it is capable of deformation having a proximal end and a distal end wherein the proximal end is attached to the attachment element and the distal end and sides are spaced from the attachment element and as such, configured to function in the claimed manner regarding attachment of the panel to the modular element (Mao Fig. 7c [0036] teaching the claimed “wherein the tension piece is elastic, wherein the second locking protrusion of the second pressing piece is locked to an inner side of the second side of the frame, wherein the inner sides of the first and second side of the frame extend between the top and bottom of the frame, wherein the tension piece of the second locking protrusion of the first pressing piece is bent by the tension forces and elastically moved such that the first pressing piece is in contact with the top of the first side of the frame without being disturbed by the second locking protrusion placed at the lower side of the first pressing piece”).  

Regarding Claim 9, modified Haberlein discloses each of the bias members has a proximal and distal end and sides between the ends having the proximal end attached to the attachment element and the remaining sides/ends being a cut-out therefrom so as to form a gap such that attachment to the pressing piece results in the distal end of the biasing member being between the proximal end and the first locking protrusion on the pressing piece (Mao Fig. 7c Hudson Fig. 1a, 4 teaching the claimed “wherein the tension piece has a proximal end and a tension piece distal end and side ends between the proximal end and the tension piece distal end, wherein the proximal end is attached to the pressing piece wherein the tension piece distal end is located between the proximal end of the tension piece and the first locking protrusion, wherein the tension piece distal end and side ends are spaced from the pressing pieceto define a gap located between the pressing piece and the tension piece distal end and the side ends of the tension piece, wherein the gap and the tension piece are configured to enable the tension piece to bend upwardly relative to the pressing piece”. 

Regarding Claim 10, modified Haberlein discloses the bias member has a width less than the attachment element resulting in the second locking protrusion being more narrow than the attachment element as well (Mao Fig. 7C, Hudson Fig. 1a teaching the claimed “wherein at the lower side of the first and second pressing pieces, the tension piece having the second locking protrusion is thinner than the pressing piece and the second locking protrusion has a height such that even when the second locking protrusion is positioned on the top of the frame and the tension piece is bent, the second locking protrusion is not exposed out of an upper side of the pressing piece”). 

	Regarding Claim 11, modified Haberlein discloses the upper side of the bias member would be exposed from coverage by the attachment element but is located below the attachment element (Mao Fig. 7C, Hudson Fig. 1a teaching the claimed “wherein an upper side of each of the tension pieces is exposed, wherein the upper side of the tension pieces is lower than an upper side of the respective pressing piece”). 

Regarding Claim 12, modified Haberlein discloses when engaged, the bias member does not extend beyond the upper side of the attachment element (Mao Fig. 3 teaching the claimed “wherein the tension piece of the first pressing piece is bent upwardly relative to the first pressing piece but does not extend upwardly beyond the upper side of the pressing piece”. 

Regarding Claim 13, modified Haberlein discloses the bias member has a planar bottom surface which extends between the distal and proximal ends such that when engaged, the planar portion may be coplanar with the attachment element (Mao Fig. 3, 7c teaching the claimed “wherein the tension piece of the second pressing piece has a bottom side, wherein the bottom side extends between the tension piece distal end and the proximal end of the tension piece, wherein the bottom side is co-planar with the lower side of the pressing piece”). 

Regarding Claim 14, modified Haberlein discloses the second locking protrusion is positioned at the tension piece distal end (Mao Fig. 7c wherein the protrusion which extends from the end of the biasing member is located on the distal end thereof). 

Regarding Claim 15, modified Haberlein discloses the second locking protrusion is positioned at the tension piece distal end (Mao Fig. 7c wherein the protrusion which extends from the end of the biasing member is located on the distal end thereof). 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BETHANY L MARTIN whose telephone number is (571)270-7298.  The examiner can normally be reached Monday-Thursday 7 am to 5:30 pm. Examiner Martin’s fax number is (571) 270-8298. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke, can be reached at (303) 297-4684. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/BETHANY L MARTIN/               Primary Examiner, Art Unit 1721